The defendant's petition for certification to appeal from the Appellate Court, 174 Conn. App. 193, 165 A.3d 180 (2017), is granted, limited to the following issues:"1. Does Connecticut recognize a qualified expert testimonial privilege in pretrial discovery (and at trial) permitting an unretained expert to withhold testimony regarding an opinion that the expert has previously rendered and documented in a written report?"2. If Connecticut recognizes this privilege, what is its scope?"3. Does the Supreme Court have jurisdiction to grant certification to appeal from the Appellate Court's final determination of a writ of error?"McDONALD, MULLINS and KAHN, Js., did not participate in the consideration of or decision on this petition.